Case 19-30452-KLP        Doc 51    Filed 01/27/20 Entered 01/27/20 15:31:04            Desc Main
                                   Document     Page 1 of 9



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

   In re:                                         )             Case No.: 19-30452-KLP
                                                  )
   Matthew Paul Kachmar et al.                    )             Chapter 13
                                                  )
            Debtor.                               )             Trustee: Suzanne Wade


                                     MOTION TO INCUR DEBT

            COMES NOW the debtors, by counsel, and in connection with their Motion to Incur

   Debt, respectfully state as follows:

            1.    The debtor filed this case under Chapter 13 of the U.S. Bankruptcy Code on

   January 29, 2019.

            2.    The debtor has applied for and WestLake Financial has approved a loan to the

   debtor in the amount of $19,964.57 plus interest at 17.49% per annum to be repaid with 72 equal

   monthly payments of $449.61for the purchase of a 2015 Honda Odyssey or substantially similar

   vehicle at similar cost, interest and financing terms.

            3.    The debtors needs to purchase the referenced vehicle because their 2008 Chrysler

   Town and Country is in default and needs substantial repairs, listed on his schedules and

   confirmed plan, leaving the debtor with no other transportation.

            4.    The purchase of the vehicle is in the best interest of the debtor and will facilitate

   their ability to perform under the Chapter 13 Plan filed herein.

            4.    The debtor’s Chapter 13 Plan has been confirmed.
Case 19-30452-KLP       Doc 51    Filed 01/27/20 Entered 01/27/20 15:31:04               Desc Main
                                  Document     Page 2 of 9



          WHEREFORE, the debtor requests that the court enter an order approving the aforesaid

   loan on the terms stated herein and for such other relief as the court may deem appropriate.




                                                        MATTHEW PAUL KACHMAR
                                                        MARY BETH KACHMAR


                                                        By: /s/ J. Bradley Winder, Jr.
                                                                Counsel



   J. Bradley Winder, Jr. (VSB #70353)
   FerrisWinder PLLC
   9327 Midlothian Turnpike
   Suite 1J
   Richmond, VA 23235
   (804) 767-1800 (phone)
   (888) 251-6228 (fax)
   Counsel for Debtor


                                   CERTIFICATE OF SERVICE

   I hereby certify that on January 27, 2020 I mailed the foregoing document by electronic
   mail or first class mail, postage pre-paid to all parties on the mailing matrix attached
   herewith.



                                                        By: /s/ J. Bradley Winder, Jr.
                                                                Counsel
Case 19-30452-KLP        Doc 51   Filed 01/27/20 Entered 01/27/20 15:31:04              Desc Main
                                  Document     Page 3 of 9



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

   In re:                                      )              Case No.: 19-30452-KLP
                                               )
   Matthew Paul Kachmar et al.                 )              Chapter 13
                                               )
            Debtor.                            )              Trustee: Suzanne Wade

                             NOTICE OF MOTION AND HEARING

          The above-referenced debtor has filed a Motion to Incur Debt and Motion for Expedited
   Hearing in the above-referenced matter.

          Your rights may be affected. You should read these papers carefully and discuss them
   with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
   may wish to consult one.)

           If you do not want the court to grant the relief sought in the motion, or if you want the
   court to consider your views on the motion, then, you or your attorney must:

                 Attend a hearing to be scheduled at a later date. The Hearing will be held in
                  Judge Phillips Court Room, Room 5100, United States Courthouse, 701 East
                  Broad Street, Richmond VA 23219.
                 If no timely response has been filed opposing the relief requested, the court may
                  grant the relief without holding a hearing.

          If you or your attorney do not take these steps, the court may decide that you do not
      oppose the relief sought in the motion or objection and may enter an order granting that
      relief.

   Dated: January 27, 2020                             MATTHEW PAUL KACHMAR
                                                       MARY BETH KACHMAR

                                                       By: /s/ J. Bradley Winder, Jr.
                                                               Counsel
   J. Bradley Winder, Jr. (VSB #70353)
   FerrisWinder PLLC
   9327 Midlothian Turnpike
   Suite 1J
   Richmond, VA 23235
   (804) 767-1800 (phone)
   (888) 251-6228 (fax)
   Counsel for Debtor
Case 19-30452-KLP       Doc 51     Filed 01/27/20 Entered 01/27/20 15:31:04              Desc Main
                                   Document     Page 4 of 9



                                    CERTIFICATE OF SERVICE

   I hereby certify that on January 27, 2020 I mailed the foregoing document by electronic
   mail or first class mail, postage pre-paid to all parties on the mailing matrix attached
   herewith.



                                                        By: /s/ J. Bradley Winder, Jr.
                                                                Counsel



   Suzanne Wade
   P.O. Box 1780
   Richmond, VA 23218

   Alpha Recovery Corp
   5660 Greenwood Plaza Blvd
   Suite 101
   Englewood, CO 80111-0000


   AmeriCredit/GM Financial
   Attn: Bankruptcy
   Po Box 183853
   Arlington, TX 76096-0000


   AmeriCredit/GM Financial
   Po Box 181145
   Arlington, TX 76096-0000


   Capital One
   Attn: Bankruptcy
   Po Box 30285
   Salt Lake City, UT 84130-0000


   Capital One
   Po Box 30281
   Salt Lake City, UT 84130-0000


   CarMax Auto Finance
   Attn: Bankruptcy
   Po Box 440609
   Kennesaw, GA 30160-0000
Case 19-30452-KLP        Doc 51     Filed 01/27/20 Entered 01/27/20 15:31:04   Desc Main
                                    Document     Page 5 of 9




   CarMax Auto Finance
   12800 Tuckahoe Creek Pkw
   Richmond, VA 23238-0000


   CashNet USA
   200 West Jackson, Suite 2400
   Chicago, IL 60606-6941


   Central Credit Services LLC
   500 N Franklin Turnpike
   Suite 200
   Ramsey, NJ 07446-0000


   CJW Medical Center
   PO BOX 13620
   Richmond, VA 23225-0000


   Creditors Collection Service
   Attn: Bankruptcy
   Po Box 21504
   Roanoke, VA 24018-0000


   Creditors Collection Service
   4530 Old Cave Spring Road
   Roanoke, VA 24018-0000


   First Source
   205 Bryant Woods South
   Buffalo, NY 14228-0000


   Focused Recovery Solutions
   9701 Metropolitan Court, Suite
   Richmond, VA 23236-0000


   Fortiva
   Attn: Bankruptcy
   Po Box 105555
   Atlanta, GA 30348-0000
Case 19-30452-KLP       Doc 51      Filed 01/27/20 Entered 01/27/20 15:31:04   Desc Main
                                    Document     Page 6 of 9


   Fortiva
   Pob 105555
   Atlanta, GA 30348-0000


   Home Point Financial Corp
   Attn: Correspondence
   11511 Luna Rd, Ste 200
   Farners Branch, TX 75234-0000


   Home Point Financial Corp
   4849 Greenville Avenue
   Dallas, TX 75206-0000


   James River Emer Group
   Mailstop: 43809623
   P.O. Box 660827
   Dallas, TX 75266-0000


   Jefferson Capital Systems, LLC
   Po Box 1999
   Saint Cloud, MN 56302-0000


   Jefferson Capital Systems, LLC
   16 Mcleland Rd
   Saint Cloud, MN 56303-0000


   Kohls/Capital One
   Kohls Credit
   Po Box 3120
   Milwaukee, WI 53201-0000


   Kohls/Capital One
   Po Box 3115
   Milwaukee, WI 53201-0000


   LVNV Funding/Resurgent Capital
   Attn: Bankruptcy
   Po Box 10497
   Greenville, SC 29603-0000


   LVNV Funding/Resurgent Capital
Case 19-30452-KLP       Doc 51      Filed 01/27/20 Entered 01/27/20 15:31:04   Desc Main
                                    Document     Page 7 of 9


   Po Box 1269
   Greenville, SC 29602-0000


   Mariner Finance
   8211 Town Center Dr
   Nottingham, MD 21236-0000


   Matthew Paul Kachmar Jr.


   MCV Physicians
   1601 Willow Lawn Drive St. 275
   Richmond, VA 23230-0000


   Merchants & Medical Credit Co
   6324 Taylor Dr.
   Flint, MI 48507-4685


   Midland Credit Management
   8875 Aero Drive Suite 200
   San Diego, CA 92123-0000


   Midland Funding
   2365 Northside Dr Ste 300
   San Diego, CA 92108-0000


   Midland Funding
   2365 Northside Dr Ste 30
   San Diego, CA 92108-0000


   Mobiloansllc
   P.O. Box 1409
   Marksville, LA 71351-0000


   Mobiloansllc
   Po Box 1409
   Marksville, LA 71351-0000


   One Advantage LLC
   7650 Magna Drive
   Belleville, IL 62223-0000
Case 19-30452-KLP       Doc 51     Filed 01/27/20 Entered 01/27/20 15:31:04   Desc Main
                                   Document     Page 8 of 9




   OneMain Financial
   Attn: Bankruptcy
   601 Nw 2nd Street
   Evansville, IN 47708-0000


   OneMain Financial
   Po Box 1010
   Evansville, IN 47706-0000


   Parrish and Labar
   5 E Franklin St
   Re: WAL Inc.
   Richmond, VA 23219-0000


   PennCredit
   916 S. 14th Street
   Re: Verizon
   Harrisburg, PA 17108-0000


   Peter Heindel
   6802 Paragon Place
   Suite 410
   Richmond, VA 23230-0000


   Phoenix Financial SVC
   PO BOX 361450
   Indianapolis, IN 46236-0000


   Recmgmt Srvc
   Attn: Bankruptcy
   4200 Cantera Drive, Suite 211
   Warrenville, IL 60555-0000


   Recmgmt Srvc
   240 Emery Street
   Bethlehem, PA 18015-0000


   Valentine & Kebartas LLC
   PO Box 325
   Lawrence, MA 01842-0000
Case 19-30452-KLP       Doc 51   Filed 01/27/20 Entered 01/27/20 15:31:04   Desc Main
                                 Document     Page 9 of 9




   Virginia Department of Tax
   PO BOX 1115
   Richmond, VA 23218-0000


   Virginia Physicians Inc
   Midlothian Medical Care
   229 Wadsworth Dr
   Richmond, VA 23236-0000
